PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Patent No. 10,783,690			 		:
Issued: September 22, 2020					:
Application No. 15/913,825					:
Filed: March 6, 2018						: DECISION ON REQUEST 
Attorney Docket No. SCEA-16013				: UNDER 37 CFR 5.25
				        
Title:  IMAGE REGULARIZATION AND RETARGETING SYSTEM

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed on April 27, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition under 37 CFR 5.25 is dismissed.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the  material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).

(b) The explanation in paragraph (a) of this sec-tion must include a showing of facts rather than a mere allegation of action through error and without deceptive intent. The showing   of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error without deceptive intent should cover the period leading up to and including each of the proscribed foreign filings. 

The petition is dismissed at this time since the requirements of 37 CFR 5.25(a)(3)(iii) have not been fully met.  

The petition under 37 CFR 5.25, filed on April 27, 2020, states, in pertinent part, that:
The present application (the ‘“825 Application") claims the priority benefit of New Zealand provisional patent application number NZ711968 (the "NZ Application"), which had been filed with the Intellectual Property Office of New Zealand ("IPONZ") on September 7, 2015 without a foreign filing license from the United States Patent and Trademark Office ("USPTO"). The Applicants have since the filing with the IPONZ received confirmation of certain facts indicating that a foreign filing license might be required and therefore request that a foreign filing license (if in fact necessary) be retroactively granted in accordance with 37 C.F.R. § 5.25.

	…

The NZ Application—based on the subject matter included in a draft whitepaper ("SIGGRAPH paper") proposed for publication before the international computer graphics professional society SIGGRAPH)—was filed with IPONZ on September 7, 2015 in accordance with instructions from New Zealand patent attorney Nicola Johnstone. Exhibit 1 (IPONZ record of NZ Application), pp. 5-6; Johnstone Declaration, 1 4. The originally filed NZ Application listed New Zealand company Auckland UniServices Limited ("UniServices") as the sole applicant and New Zealand citizens Mark Andrew Sagar and Tim Szu-Hsien Wu as the only inventors.

	…

Notwithstanding the U.S. Patent Office as Receiving Office for the PCT having granted a foreign transmittal license, out of an abundance of caution as a result of Messrs. Hodges, Alkouh, and Bonniwell having informed SIE that at least part of the invention of the NZ Application had been made within the United States, the applicant presents the present petition for grant of a retroactive foreign filing license in the '825 Application if (in fact) a further license is required beyond that granted by the U.S. Patent Office in its role as Receiving Office for the PCT.

	…
	
Therefore, Applicants submit that all requirements under 37 C.F.R. 5.25(a) have been satisfied. The Office of the Deputy Commissioner for Patent Examination Policy is respectfully requested to grant a foreign filing license retroactive to the filing date of NZ Application, September 7, 2015 if such a license is still in fact required in light of the prior grant of said license by the U.S. Patent Office as Receiving Office for the PCT.


Excerpts taken from “Petition for Retroactive Foreign Filing License under 35 U.S.C. § 184 and 37 C.F.R. § 5.25  filed on April 27, 2020, pgs. 1-7 

As to the requirements of 37 CFR 5.25(a)(3)(iii), a grantable petition under 37 CFR 5.25 requires that applicant make a showing that the proscribed application was filed through error.  The required showing must, therefore, identify the error that resulted in the filing of the foreign application without first obtaining a foreign filing license.  The above-cited excerpts of the petition include language that makes clear that the applicant has not determined whether the foreign application was filed through error or whether a retroactive foreign filing license is necessary. Further, the language of the above-cited excerpts indicates the petition under 37 CFR 5.25 is filed, either partly or wholly, out of an abundance caution. The petition further intimates that the Office should determine whether a retroactive foreign filing license is required for the subject foreign applications.  It is noted that 35 U.S.C. § 1.84(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25 where petitioner seeks the retroactive foreign filing license out of an abundance of caution.  Rather, the USPTO has only the authority to grant a petition under 37 CFR 5.25 where applicant establishes that the proscribed application was filed abroad through error.  Accordingly, seeking a retroactive foreign filing license out of an abundance of caution does not satisfy the standard set forth by 35 U.S.C. § 1.84(a).  It is further noted that the USPTO will not determine whether a foreign filing license was required before an application was filed abroad.  The USPTO will only determine whether the first foreign-filed application was filed abroad through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showings of error and diligence made therein.  Applicant must determine whether a foreign filing license was required to be obtained for the subject first foreign-filed application and/or whether applicant needs to file a petition under 37 CFR 5.25 to make retroactive the foreign filing license granted to subsequently filed foreign applications. If applicant determines that such was required but not obtained, applicant must identify the error that resulted in the filing of the proscribed applications without first obtaining a foreign filing license and make a showing establishing that applications were filed through error.  The explanation and showing of error must not include any language that may be construed as meaning that the petition under 37 CFR 5.25 was filed as a precautionary measure or out of an abundance of caution or language that intimates that it is incumbent upon the Office to determine whether a foreign filing license, retroactive or otherwise, is required as that is a determination that lies with the applicant.

This decision must not be interpreted to mean that the remaining requirements of 37 CFR 5.25 have been satisfied. The absence of an express and unequivocal request for a retroactive foreign filing license and a sufficient showing of error and the apparent indeterminacy as to whether the retroactive foreign filing license is necessary is disqualifying to further consideration of the merits of the petition.

Applicant may consider filing a renewed petition under 37 CFR 5.25 that excludes any language that may be interpreted as the applicant is filing the petition under 37 CFR 5.25 out of an abundance of caution or any language that places the onus on the Office to determine whether the foreign filing license is required. Alternatively, if applicant determines that the retroactive foreign filing license is not necessary, applicant may file a request to withdraw from consideration the petition under 37 CFR 5.25. 

Applicant need not file any of the documents that were previously filed as such are viewable in the Image File Wrapper for the matter. 

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition under 37 CFR 5.25 is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a) up to an additional five months from after the two months given.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions


By internet:		EFS-Web1 




/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


				






















    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)